In the motion for rehearing in this case appellant insists that this court "did not give to said cause that careful consideration which the seriousness of the charge and the severity of the punishment called for to reach a just conclusion." The appellant's statement is far from correct. The case is troublesome in all of its phases. It is unusual and unnatural in many aspects, and is a case which called for and received in this court unusual attention on all of the questions presented. As in most cases, it is impossible and it is not considered necessary to treat each and every question that may be raised but only those which in fact present legal questions.
Complaint is specifically made that Assignment of Error No. 13 was not discussed in the opinion. This assignment presents no question of law but only goes to the weight of the evidence, and the argument in its behalf is an argument on questions of fact properly made before the jury. This court does not take into consideration questions of fact which have been presented to the jury, and it would not be proper for it to do so.
We have again considered the legal questions presented and feel that the proper conclusion was reached in the original opinion.
The motion for rehearing is overruled. *Page 95